     Case 2:20-cv-00117-PLM-MV ECF No. 12 filed 08/04/20 PageID.14 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

HENRY LOUIS PERSON,

                      Petitioner,                   Case No. 2:20-cv-117

v.                                                  Honorable Paul L. Maloney

MIKE BROWN,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:    August 4, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
